DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 6,876,107).
Jacobs discloses a linear motor system comprised of a permanent magnet mover 40 to be displaced by a controlled magnetic field provided by magnetic coils 60. The system is further comprised of a modular straight section 20 and a modular curved track section 25 positioned adjacent to the straight track, as shown in figure 1. The system is further comprised of control and driver circuitry in the form of a control sensor processing units 440 in communication with magnetic sensors 410. The magnetic sensors 410 are mounted on the track sections to monitor and communicate the speed and position of the mover 40 on the track to thereby aid in the determination of magnetic control to other arrays to increase or decrease the speed of the mover on the track. Figures 14 and 15 depict an embodiment where the curved sections of the track have a non-constant radius. 
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art of Jacobs does not specifically show particular curvature of the non-constant radius curves and their non-linear relationship with the track run length. Figures 14 and 15, along with the other figures depicting curves, as well as the applicant’s depiction of the non-constant radius curves are interpreted as exemplary figures to show the various types and designs that the non-constant radius curves can attain. It is interpreted that the relationship between the curves and the non-linear running of the track is dependent on the overall size and run length of the track through a specific facility or environment. 
Applicant further argues that the control of various parameters such as jerk is completely different from that of the instant application. The dependent claims of the instant invention simply recite that the mover will experience a finite jerk and/or finite snap but does not appear to specifically show how this is controlled in a manner past the use of control and driver circuitry. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 11, 2021